MAYHAM, P. J.
This is an appeal from an order of a special term of this court, allowing costs against the defendant, as administratrix, in each of the above special proceedings. The proceedings arose out of claims presented by the plaintiff to the administratrix against the estate of the intestate, which were rejected by the administratrix, and referred under the statute. On the first trial before the referee the report was in favor of the defendant, and from the judgment entered thereon an appeal was taken, and the judgment reversed on the ground of error committed by the referee in the admission of evidence on the trial. On the second trial a like result was reached by the referee in favor of the defendant, and the judgment entered thereon was again reversed on the ground of the receipt of illegal evidence. On the third trial the report was in favor of the plaintiff, and on this trial the referee certifies that the claims were unreasonably resisted, and, on a motion for costs, at special term, an order was made aEowing costs in each of these cases.
Upon the affidavits used at the special term on this motion, and the papers and proceedings on which this motion was made, we cannot agree either with the referee or the learned judge at special term that these claims were unreasonably resisted. The uncontradicted affidavit of the administratrix shows that she found, among the papers of the deceased, papers and documents in his own handwriting, from which she bad a right to assume that the fund in dispute in these proceedings had been properly disbursed by him in his lifetime, and that none of the money received by him remained in his hands or estate at the time of his death. Add to this the fact that on two successive trials two intelligent referees had found that the estate represented by the administratrix was not liable for these funds, and it is difficult to see how: it can be said that the administratrix had unreasonably resisted the payment of this claim. The law seems well settled that an administrator will not be charged with cost for resisting the aEowance of a claim referred under the statute where such administrator has acted with reasonable and good faith in resisting the claim, although it be finally allowed. In Johnson v. Myers, 103 N. Y. 666, 9 N. E. Rep. 55, which arose on a disputed claim, the court, in discussing the question of costs against the executor, say: “We discover no trace of bad faith in the defense interposed, but much to justify the inquiry and examination which it compelled. For this reason we think costs should not have been awarded, and we therefore reverse the order appealed from.” And this seems to have been the rule under the Revised Statutes, and has not been changed by the Code. Nicholson v. Showerman, 6 Wend. 554; *156Pursell v. Fry, 19 Hun, 595; Bailey v. Schmidt, (Sup.) 5 N. Y. Supp. 405; Fredenburg v. Biddlecome, 17 Wkly. Dig. 25. See, also, Redf. Sur. 529, 530. Applying this rule to the case at bar, we do not see how costs, as such, can be charged against the defendant in these proceedings. But the learned judge, in the order allowing costs, directs that they shall be allowed, the same as though it was an action in the supreme court from the commencement. In this, we think, the learned judge erred. Hallock v. Bacon, (Sup.) 19 N. Y. Supp. 101. The reference in this case was a special proceeding, and not an action, and we do not see upon what principle the costs, as in ordinary action, could «be allowed, if at all. The judgment in which the costs in this order were inserted has been reversed at this term. The order should be reversed, with $10 costs' and printing disbursements.